ACCEPTED
                                                                                             03-14-00802-CR
                                                                                                     8185149
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       12/10/2015 3:34:44 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 No. 03-14-00802-CR

PEDRO ELIZONDO MARTINEZ, JR. §                        IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                   3rd COURT OF APPEALS
                             §                                          AUSTIN, TEXAS
v.                           §                                     12/10/2015DISTRICT
                                                                    THIRD     3:34:44 PM
                             §                                         JEFFREY D. KYLE
                                                                            Clerk
STATE OF TEXAS               §                                       AUSTIN, TEXAS


             MOTION FOR EXTENSION OF TIME TO FILE BRIEF

      NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, and moves the Court, pursuant to Texas Rule of Appellate

Procedure 38.6(d), to extend the deadline for filing the State’s brief. In support of its

motion, the State would show the Court the following:

1. The State’s Brief in this case is due on December 8, 2015.

2. Two previous extensions of time have been requested by the State and granted by
   this Court.

3. Appellant’s brief was filed in this Court on July 10, 2015.

4. Due to the complexity and serious nature of the issues raised by Appellant,

   preparation for writing the State’s brief took considerably more time than

   anticipated.

5. Therefore, the time required to write the response brief extended several days

   longer than the State anticipated.

6. For the foregoing reasons, The State respectfully requests that the deadline for

                                           1
   filing its brief in the above stated cause be extended for an additional two (2) days

   from the current due date of December 8, 2015, to the date of filing of the brief on

   December 10, 2015.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to December 10, 2015.

                                               Respectfully submitted,

                                               Jana Duty
                                               District Attorney
                                               Williamson County, Texas

                                                 /s/ Daniel Sakaida
                                               Daniel Sakaida
                                               State Bar No: 24084601
                                               Assistant District Attorney
                                               405 Martin Luther King, Box 1
                                               Georgetown, Texas 78626
                                               (512) 943-1234
                                               (512) 943-1255 (fax)
                                               daniel.sakaida@wilco.org




                                           2
                                Certificate of Service

I hereby certify that on December 10, 2015, I electronically filed the foregoing
document with the clerk of the court for the Texas Court of Criminal Appeals, using
the efile.txcourts.gov system. Via that system, a “Notice of Electronic Filing” was sent
to Appellee’s appellate attorney of record, Ellic Sahualla, 600 W. 13th St., Austin,
Texas 78701 at ellic@Sahuallalaw.com.

                                               /s/ Daniel Sakaida_______________
                                               DANIEL SAKAIDA




                                           3